NOTICE OF ALLOWABILITY
(in response to amendment date 5/23/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment dated 5/23/2022 has been entered and considered for this Office Action.
Reasons for Allowance
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to claim 4 are sufficient to overcome the §112(b) rejection raised in the previous Office Action.
Claim 1 has been amended to include the limitations of claim 2 which was previously indicated as allowable subject matter; therefore, claim 1 and dependent claims thereof are allowed for this reason.
Claim 3 has been amended to be in independent form by including the text of claim 1 which claim 3 previously depended on. Applicant’s arguments regarding claim 3 are found to be fully persuasive; therefore, claim 3 and dependent claims thereof are allowed for this/these reason(s) (see Applicant’s remarks dated 5/23/2022).
Claim 6 is a method in which the recited steps track the functional configuration of the processor and functional units of claim 1 (including the allowable limitations of claim 2, in a manner similar to how claim 1 was amended as discussed above); therefore, claim 6 and dependent claims thereof are allowed for essentially the same reason as claim 1.
Claim 7 is a non-transitory computer-readable storage medium that stores a program causing a computer to execute steps which are essentially identical to that of claim 6 (including the allowable limitations of claim 2, in a manner similar to how claims 1 and 6 were amended); therefore, claim 7 is allowed for essentially the reason as claims 1 and 6.
Claim 8 is a method in which the recited steps track the functional configuration of the processor and functional units of claim 3 which is indicated above as being allowed; therefore, claim 8 is allowed for essentially the same reason as claim 3.
Claim 9 is a non-transitory computer-readable storage medium that stores a program causing a computer to execute steps which are essentially identical to that of claim 8 which is indicated above as being allowed for essentially the same reasons as claim 3; therefore, claim 9 is allowed for essentially the reason as claims 3 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793